Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	Claim 9 is interpreted to be a secondary cell group ...transmitting, to a terminal ...  to conform with claim 19. Correction requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palat et al. (2019/0045568 hereafter Palat) in view of 3GPP TS 36.331 E-UTRA RRC Protocol specification V15.3.0 (2018-09) pages 325-335.
 
For claims 1, 11, Palat discloses a terminal (UE 802 Figure 8) in a wireless communication system (Figure 8 in connection with a MCG 804 MeNB and SCG 806 SgNB), receiving a first radio resource control (RRC) message (1014 Figure 10 RRC Connection Reconfiguration) including dual connectivity (DC) secondary cell group (SCG) configuration information (SRB3 configuration information relayed by MeNB [0158]); determining via which signaling radio bearer (SRB) the received first RRC message has been received (via contents of RRC Connection Reconfiguration 1012 figure 10); and transmitting a second RRC message (1016 Figure 10) to a master cell group (MCG) (1006 Figure 10) in case that the received first RRC message has been received via an SRB 1 (1016 RRC Reconfiguration Complete Figure 10 via SRB1 [0159]).
Palat disclose sending the RRC Reconfiguration Complete message to either MGC (1020) or SGC (1018) Figure 10 but does not explicitly disclose how the source of the RRC Connection Reconfiguration is determined.
3GPP TS 36.331 pages 325-335 RRCConnectionReconfiguration can be used to  determine via which signaling radio bearer (SRB) the received first RRC message has been received 
It would have been obvious to one of ordinary skill in the art to inspect fields in the RRC Reconfiguration message to determine the source (MCG or SCG) of the message. 
Particularly for claim 11, Palat discloses a terminal (1400 Figure 14 UE [0198]) comprising a transceiver (1420 Figure 14 interface device)  and a controller (1402 Figure 14 processor).
For claim 6 and 16, Palat discloses a master cell group (MCG) in a wireless communication system (804 Figure 8 MeNB), transmitting, to a terminal (802 Figure 8 UE), a first radio resource control (RRC) message including dual connectivity (DC) secondary cell group (SCG) configuration information (1014 Figure 10) and receiving a second RRC message from the terminal (1016 Figure 10) in case that the first RRC message has been transmitted via a signaling radio bearer 1 (SRB 1), wherein whether the first RRC message has been received via the SRB 1 is determined by the terminal (upon receiving RRCConnectionReconfiguration by the UE, the contents can be inspected according to 3GPP TS 36.331 page 325-335).
Particularly for claim 16, Palat  discloses eNB (1400 Figure 14 [0195]) comprising a transceiver (1420 Figure 14 interface device) and a controller (1402 Figure 14 processor).

For claim 9 and 19, a secondary cell group (SCG) in a wireless communication system, (806 Figure 8 SgNB) transmitting, to a terminal (802 Figure 8 UE), a first radio resource control (RRC) message including dual connectivity (DC) SCG configuration information (SRB3 configuration relayed by MeNB [0158]); and receiving a second RRC message (1018 Figure 10) from the terminal in case that the first RRC message has been transmitted via a signaling radio bearer 3 (SRB3) (reconfiguration complete 1018 directly to SgNB via SRB3 [0159]), wherein whether the first RRC message has been received via the SRB3 is determined by the terminal (upon receiving RRCConnectionReconfiguration by the UE, the contents can be inspected according to 3GPP TS 36.331 page 325-335).
 Particularly for claim 19, Palat  discloses eNB (1400 Figure 14 [0195]) comprising a transceiver (1420 Figure 14 interface device) and a controller (1402 Figure 14 processor). 

For claims 2, 12, Palat discloses  transmitting the second RRC message to a secondary cell group (SCG) (1018 Figure 10 via SRB3) in case that the received first RRC message has been received via an SRB3 (reconfiguration complete message communicated directly to the SgNB via the established SRB3).

For claims 5, 8, 10, 15, 18, and 20, 3GPP TS 36.311 page 325-335 discloses  the DC SCG configuration information (RRCConnectionReconfiguration message page 326) includes information on a radio access technology (RAT) of a secondary cell group (SCG), and the RAT is evolved universal terrestrial radio access (E-UTRA) (page 330 intraLTE or inter-RAT) or new radio (NR) (e.g. page 327 for v1510  nr-RadioBearerConfig).  

Claims 3, 4, 7, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palat in view of 3GPP TS 36.311 and further in view of Yilmaz et al. (US 2020/0351968 hereafter Yilmaz). 
Palat discloses triggering a random access process (Figure 7). However, Palat does not explicitly discloses triggering a random a random access procedure on a SCG in case that received first RRC message has been received via the SRB 1.

For claims 3, 13, Yilmaz in the same field of multi-radio dual connectivity [0007] discloses a terminal (UE configured with split SRB1 Figure 4), a MCG (master node MN Figure 4) and a SCG (secondary node SN Figure 4)) receiving a RRC message ([0112] RRCReconfiguration message) including dual connectivity SCG configuration information (reconfiguration message that is generated at the secondary node [0112])  triggering a random access procedure ([0113] 416 Figure 4 triggers random access procedure) on a secondary cell group (SCG) in case that the received first RRC message has been received via the SRB 1 ([0109] UE communicating to MN and SN via split SRB1).
It would have been obvious to one of ordinary skill in the art to adopt Yilmaz’s teachings of performing a random access procedure to connect with a secondary node which becomes the master node [0113] to handle failure in multi-connectivity environments [0002]. 

For claims 4, 14, Yilmaz discloses wherein the random access procedure is triggered by an RRC layer (414 Figure 4 RRCReconfiguration message [0112]).
For claims 7, 17, Yilmaz discloses a random access procedure is triggered by the terminal on a secondary cell group (SCG) ([0113] 416 Figure 4 triggers random access procedure) in case that the first RRC message has been transmitted via the SRB1 ([0109] via split SRB1), and the random access procedure is triggered by an RRC layer (414 Figure 4 RRCReconfiguration message [0112]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BASIL MA/Examiner, Art Unit 2415